Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
Applicant is advised to update information of related applications in page 1 of specification. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US. Patent No.10,777,615  in view of Tsutsui et al., High Quantum Efficiency in Organic Light-Emitting Devices with Iridium-Complex as a Triplet Emissive Center, Japanese Journal of Applied Physics, vol. 38, Part 12B, Dec. 15, 1999, pp. L1502-L1504. 
 Regarding claim 2 of instant application, claim 1 of US 10,777,615 teaches all the limitations of claim 2 of instant application, except iridium compound being the triplet exciton.
However, Tsutsui et al. teach that iridium compound has high quantum efficiency as a triplet exciton.
Thus it would have been obvious to one having ordinary skill in the art to use iridium compound as the triplet exciton in the instant device for high quantum efficiency. 
Claim 3 of instant application is anticipated by claim 2 of US 10,777,615.
Claim 4 of instant application is anticipated by claim 3 of US 10,777,615.
Claim 5 of instant application is anticipated by claim 4 of US 10,777,615.

Regarding claim 7 of instant application, claim 6 of US 10,777,615 teaches all the limitations of claim 7 of instant application, except iridium compound being the triplet exciton.
However, Tsutsui et al. teach that iridium compound has high quantum efficiency as a triplet exciton.
Thus it would have been obvious to one having ordinary skill in the art to use iridium compound as the triplet exciton in the instant device for high quantum efficiency.
Claim 8 of instant application is anticipated by claim 7 of US 10,777,615.
Claim 9 of instant application is anticipated by claim 8 of US 10,777,615.
Claim 10 of instant application is anticipated by claim 9 of US 10,777,615.
Claim 11 of instant application is anticipated by claim 10 of US 10,777,615.
Regarding claim 12 of instant application, claim 11 of US 10,777,615 teaches all the limitations of claim 12 of instant application, except iridium compound being the triplet exciton.
However, Tsutsui et al. teach that iridium compound has high quantum efficiency as a triplet exciton.
Thus it would have been obvious to one having ordinary skill in the art to use iridium compound as the triplet exciton in the instant device for high quantum efficiency.
Claim 13 of instant application is anticipated by claim 12 of US 10,777,615.
Claim 14 of instant application is anticipated by claim 13 of US 10,777,615.
Claim 15 of instant application is anticipated by claim 14 of US 10,777,615.
                                  Contact Information

Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875